Citation Nr: 1030087	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the left leg prior to April 19, 2006 and in 
excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for 
nephrolithiasis.

3.  Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the left shoulder.  

4.  Entitlement to a rating in excess of 10 percent for sinusitis 
and rhinitis.  

5.  Entitlement to a rating in excess of 10 percent for atypical 
headaches, vascular type.

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to June 
1988.

This matter comes before the Board of Veterans' Appeals on appeal 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  Prior to April 19, 2006 varicose veins of the left leg were 
manifested by persistent edema, incompletely relieved by 
elevation of the extremity and without stasis pigmentation or 
ulceration.  

2.  Since April 19, 2006, varicose veins of the left leg have 
been manifested by persistent edema, stasis pigmentation and 
persistent ulceration.

3.  The manifestations of nephrolithiasis most nearly approximate 
recurrent stone formation requiring non-invasive procedures more 
than two times a year.

4.  Degenerative arthritis of the left shoulder is manifested by 
forward flexion to 90 degrees, adduction to 90 degrees, and 
internal and external rotation to 90 degrees and without 
ankylosis.

5.  Prior to April 19, 2006, sinusitis and rhinitis were 
manifested by three to six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, purulent discharge 
or crusting and without incapacitating episodes requiring 
antibiotic treatment.  
6.  Since April 19, 2006, sinusitis and rhinitis have been 
manifested by more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, purulent discharge 
or crusting; the evidence does not show chronic osteomyelitis 
following radical surgery or near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

7.  Prior to December 3, 2008, atypical headaches were 
characterized by recurring headaches and without prostrating 
attacks occurring on an average of once a month.

8.  Since December 3, 2008, atypical headaches more nearly 
approximate characteristic prostrating attacks occurring on an 
average of once a month.  


CONCLUSIONS OF LAW

1.  Prior to April 19, 2006, a 20 percent rating, but no higher, 
is warranted for varicose veins of the left leg.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2009).

2.  The criteria for a 60 percent rating for varicose veins of 
the left leg were met as of April 19, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2009).   

3.  An initial rating of 30 percent is warranted for 
nephrolithiasis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); C.F.R. § 4.115b, Diagnostic Code 7508 
(2009). 

4.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2009).   

5.  Prior to April 19, 2006, the criteria for a rating in excess 
of 10 percent for sinusitis and rhinitis were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6510 (2009).

6.  The criteria for a 30 percent rating for sinusitis and 
rhinitis were met as of April 19, 2006.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).   

7.   Prior to December 3, 2008, the criteria for an evaluation in 
excess of 10 percent for atypical headaches were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.124a, Diagnostic 
Code 8100 (2009).  

8.  The criteria for a 30 percent rating for atypical headaches 
were met as of December 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 4.124a, Diagnostic Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.
The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A November 2003 letter provided the Veteran with notice of the 
information and evidence required to substantiate his claims for 
service connection for varicose veins, left leg, nephrolithiasis 
and osteoarthritis of the left shoulder and increased rating for 
sinusitis and atypical headaches.  The letter informed the 
Veteran what information and evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
This letter satisfied the timing requirements set forth in 
Pelegrini, as it was provided prior to the rating decision on 
appeal.

The Veteran's appeal for increased ratings for left leg varicose 
veins, nephrolithiasis and osteoarthritis of the left shoulder 
stem from his disagreement with the initial ratings assigned in 
the February 2004 rating decision which granted service 
connection for those disabilities.  The RO did not provide the 
Veteran with additional notice of the evidence required to 
substantiate his claims for higher initial ratings for left leg 
varicose veins, neprholithiasis and left shoulder osteoarthritis.  

In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO 
must issue a Statement of the Case (SOC).  Id.  The RO issued an 
SOC in November 2005 that advised the Veteran of the pertinent 
laws and regulations regarding those issues.

The Board notes that an October 2008 letter provided the Veteran 
with notice of how disability ratings and effective dates are 
determined.  

Based on the foregoing, the Board finds that the VCAA 
notification requirements have been met. 

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
VA examinations for the disabilities on appeal.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claims

Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual 
determination in which the Board must focus on the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 
57-58 (1994).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code are 
to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).




Varicose veins - rating criteria

In a February 2004 rating decision, the RO granted service 
connection for varicose veins and assigned a 10 percent rating, 
effective October 10, 2003, the date of the Veteran's claim.

Varicose veins are evaluated according to criteria set forth in 
Diagnostic Code 7120.  A 0 percent rating is assignable for 
asymptomatic palpable or visible varicose veins.   A 20 percent 
rating is assignable with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assignable with 
persistent edema  and stasis pigmentation or eczema and stasis 
pigmentation or eczema, with or without intermittent ulceration.  
A 60 percent rating is assignable with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A maximum rating of 100 percent is 
assignable with a finding of massive boardlike edema with 
constant pain at rest, attributed to the effects of varicose 
veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

Varicose veins - Prior to April 19, 2006

A report of a December 2003 VA examination reflects that the 
Veteran reported left leg pain that occurred after prolonged 
standing and walking.  The Veteran reported that he was not 
receiving treatment for this condition.  The condition did not 
result in functional impairment or time lost from work.  The 
examiner diagnosed varicose veins.  The examiner noted that 
subjective factors included pain.  Objective factors included 
peripheral edema findings.  

The Board finds that a 20 percent rating is warranted for 
varicose veins for the period prior to April 2006.  The 
examination report more nearly approximate persistent edema, 
incompletely relieved by elevation of the extremity, for which a 
20 percent evaluation is warranted according to Diagnostic Code 
7120.  Prior to April 2006, there are no findings in the record 
indicating that varicose veins were manifested by persistent 
edema and stasis pigmentation or eczema.  Accordingly, the Board 
concludes that a 20 percent rating, but no higher, was warranted 
prior to April 2006.  

Varicose veins - After April 19, 2006

Upon VA examination in April 2006,  the examiner noted a 30 year 
history of varicose veins.  The Veteran reported left leg pain 
that occurred after standing or walking.  The Veteran reported 
leg edema that was constant and could not be relieved by foot 
elevation or compression hosiery.   The Veteran had dark 
pigmentation of the skin.  The examiner noted that ulceration 
occurred persistently.  There were oozes and seeps.  The Veteran 
was treated with vascular clinic balm.  The functional impairment 
associated with the condition was that the Veteran could not lift 
or walk at times.  The condition did not result in any time lost 
from work.  

On physical examination of the extremities, there was no 
ulceration, edema or stasis dermatitis.  Varicose veins were 
present on the left.  There was a superficial ulcer on the left 
side and 1+ edema.  Elevated edema was absent.  The examiner 
noted that stasis pigmentation and eczema were present.   

In the February 2009 Supplemental Statement of the Case, the RO 
increased the evaluation of varicose veins to 40 percent 
disabling, effective April 19, 2006, the date of the VA 
examination.  

The Veteran had a VA examination in December 2008.  The Veteran 
reported increased oozing of serous fluid from the collection of 
veins in the medial aspect of the left leg and bleeding once a 
month.  He reported that the symptoms of oozing and bleeding and 
burning and stabbing had increased since 2006.  It was noted that 
the Veteran is allergic to elastic stockings and elevated his 
legs, which helped somewhat.  

The examiner noted that the Veteran had an injection in the 
varicose veins in the posterior aspect of the left leg, which did 
not help with his problem of oozing and bleeding from the vein.

The examiner noted that present treatment included elevation of 
the legs when there was oozing or bleeding from the vein.  It was 
noted that the Veteran had injections in 2004 which were not 
effective.  The examiner described the effects of the varicose 
veins on the Veteran's usual occupation and daily activities.  
The examiner noted that the condition concerned him both at home 
and at work since his symptoms were worse with standing all day.  

On physical examination, the examiner noted varicose veins in the 
left lower extremity that were located in the lateral aspect of 
the left thigh, in the posterior medial aspect of the left leg.  
It was noted that the Veteran had oozing from the vein in the 
posterior medial aspect of the left leg with an incompetent 
lesser saphenous venous system in the left lower extremity.  The 
examiner indicated that there was no edema.  The Veteran did have 
stasis changes and pigmentation in the leg.  There was no eczema.  

The examiner diagnosed severe varicose veins in the left lower 
extremity.  The examiner noted that there was an increase in 
severity since 2006 in that the Veteran had oozing frequently 
from the veins in the posterior aspect of his left leg and 
bleeding from the veins in the left leg.  

The 2008 VA examination indicated that varicose veins were 
manifested by frequent oozing from the veins in the posterior 
aspect of the left leg and bleeding from veins in the left leg.  
The Veteran's varicose veins were described as severe.  The 
examination findings establish that varicose veins are manifested 
by persistent edema and stasis pigmentation; however the examiner 
did not address whether ulceration is present.  However, the 2006 
VA examination noted that a superficial ulcer was present.  Thus, 
the Board concludes that the Veteran's disability more nearly 
approximates the criteria for a 60 percent rating under 
Diagnostic Code 7120.  The Board finds that the criteria for a 
100 percent rating are not established, as the record does not 
contain any findings of massive board-like edema with constant 
pain at rest.

In conclusion, the Board finds that a 20 percent rating, and no 
higher, is warranted prior to April 2006.  The Board finds that a 
60 percent rating is warranted as of December 15, 2008

Nephrolithiasis

In the February 2004 rating decision, the RO granted service 
connection for nephrolithiasis and assigned a 10 percent rating.

Nephrolithiasis is rated according to Diagnostic Code 7508.  
Diagnostic Code 7508 provides that nephrolithiasis is to be rated 
as hydronephrosis, except for recurrent stone formation requiring 
one or more of the following:  1) diet therapy 2) drug therapy 3) 
invasive or non-invasive procedures more than two times a year.  
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2009). 

The rating criteria for hydronephrosis are set forth in 
Diagnostic Code 7509.   A 10 percent rating is assignable with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent rating is warranted 
for frequent attacks of colic requiring catheter drainage.  A 30 
percent rating is warranted for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7509 (2009).

Records from Wilford Hall Medical Center dated in August 2002 
reflect that the Veteran was seen with a chief complaint of right 
flank pain.  The examination indicated that the Veteran had a 
history of kidney stones and reported sharp, stabbing pain.  CT 
results noted a right ureteral stone in the distal ureter.  A 
diagnosis of ureterolithiases was noted. 

The Veteran had a VA examination in December 2003.  The examiner 
noted review of the claims file.  The Veteran reported that he 
urinated four times a day at intervals of 3 hours.  He reported 
that he urinated 1 time at night at intervals of 5 hours.  He 
reported that he did not have problems starting urination and did 
not have urinary incontinence.  He did not have any symptoms of 
weakness, fatigue, loss of appetite or recurrent urinary tract 
infections.  

The VA examiner noted that the Veteran did not require any 
procedures for his genitourinary problems.  There had been no 
hospitalization in the past 12 months.  The Veteran did not 
require regular dialysis.  The condition resulted in four weeks 
of time lost from work.  

Records from Wilford Hall Medical Center, dated in January 2004 
noted a history of persistent left stones and persistent right 
pain.  The record noted 20 stones in the past.  

The Veteran had a VA examination in December 2008.  The examiner 
noted that there was no lethargy, weakness or anorexia.  There 
was nocturia three to four times a night.  The Veteran reported 
passing urine every hour on the hour in the daytime.  It was 
noted that there was no incontinence.  The Veteran had not had 
surgery on the genitourinary tract, except for lithotripsy 
treatment for kidney stones in the left kidney in 2003.  He had 
passed kidney stones from both sides of the kidney.  The examiner 
noted that the Veteran has passed kidney stones every year since 
1976 and had kidney stones in the left kidney at the current 
time.  The examination report indicated that the Veteran did not 
have recurrent urinary tract infections.  There was no acute 
nephritis.  The Veteran had never been hospitalized for this 
condition, except for the lithotripsy in 2003.  

The examiner noted impacts on the Veteran's daily occupation.  It 
was noted that the problem affected his daily work as well as his 
job because the pain interfered with the Veteran's job and he 
frequently passed kidney stones.  The examiner's diagnosis was 
severe kidney stone disease.

The Board finds that the criteria for a 30 percent rating under 
Diagnostic Code 7508 are met.  The evidence demonstrates that 
nephrolithiasis is manifested by recurrent stone formation.  The 
evidence reflects that the Veteran underwent lithotripsy in 2003.   
VA examiners have indicated that the Veteran does not require 
diet therapy or drug therapy.  The  2008 VA examination reflects 
that this condition requires non-invasive procedures on a regular 
basis, in that the Veteran undergoes sonograms and x-rays of his 
kidney and back every year.  Based on these findings, the Board 
concludes that the Veteran's disability more nearly approximates 
recurrent stone formation requiring non-invasive procedures more 
than two times a year.  Accordingly, the Board finds that a 30 
percent rating is warranted under Diagnostic Code 7508.    

Left shoulder

The Veteran has appealed the initial rating assigned in the 
February 2004 rating decision that granted service connection for 
arthritis of the left shoulder. 

Diagnostic Code 5201 pertains to limitation of motion of the arm.  
Medical records reflect that the Veteran is right-hand dominant.  
Therefore, the criteria pertaining to the minor extremity are 
applicable.  A 20 percent rating is assignable for limitation of 
motion of the non-dominant arm at shoulder level.  A 20 percent 
rating is also assignable for limitation of motion of the non-
dominant arm midway between the side and shoulder level.  A 40 
percent rating is assignable for limitation of motion to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).

According to the rating schedule, normal forward flexion of the 
shoulder is to 90 degrees, and normal abduction is to 90 degrees.  
Normal external rotation is to 90 degrees, and normal internal 
rotation is to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

The Veteran's shoulder disability is evaluated based upon 
limitation of motion.  For disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  
The Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination or pain. Such inquiry is not 
to be limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Upon VA examination in December 2003, the Veteran reported pain 
and decreased range of motion of the left shoulder.  He reported 
that these symptoms occurred constantly.  The examination report 
indicated that the Veteran was not receiving any treatment for 
the condition.  The examination report did not include range of 
motion findings for the shoulder and did not address the 
functional impairment associated with the Veteran's shoulder 
disability.  

The Veteran had a VA examination in April 2006.  The Veteran 
reported weakness, lack of endurance and fatigability.   He 
complained of constant pain in the left shoulder that was 
described as burning, aching, sharp and sticking.  The Veteran 
indicated that the pain in his shoulder was an 8 on a scale of 1 
to 10.  He reported that he could not lift or carry.  The Veteran 
reported that his condition did not cause incapacitation.  The VA 
examiner diagnosed osteoarthritis, left shoulder.  The examiner 
noted that the functional impairment was lifting and carrying.  
The condition did not result in time lost from work.  The Board 
notes that the examination report did not include range of motion 
findings for the shoulder. 

Upon VA examination in December 2008, the Veteran complained of 
an increase in limitation of motion and pain in the shoulder.  He 
reported that shoulder pain was constant.  The Veteran stated 
that he had quit his job in a feed store because of his neck and 
shoulder disabilities.  He reported that his shoulder disability 
affected activities of daily living, including lifting and 
shaving.  

On physical examination, the VA examiner noted there was no edema 
or effusion noted on the left shoulder.  There was no atrophy of 
the left shoulder muscles.  There were no muscle spasms noted to 
the musculature around the left shoulder.  There was no pain 
noted to palpation of the left shoulder.  The shoulder was non-
tender.  Range of motion testing revealed forward flexion to 90 
degrees with pain at 90 degrees.  Adduction was to 90 degrees 
with pain noted at 90 degrees.  The Veteran had internal rotation 
to 90 degrees with pain noted at 90 degrees and external rotation 
to 90 degrees, with pain at 90 degrees.  The examiner noted that 
passive range of motion was 45 degrees of forward flexion and 50 
degrees of abduction due to the Veteran resisting and stating 
that it hurt.  

The examiner diagnosed degenerative joint disease to the AC joint 
of the left shoulder and degenerative joint disease of the 
glenohumeral joint of the left shoulder.    The examiner 
indicated that it could he could not determine, without resort to 
speculation, whether pain, including pain on repetition, fatigue, 
weakness of lack of incoordination caused additional functional 
loss of the left shoulder.  

The above evidence establishes that the Veteran's left shoulder 
disability is manifested by pain and limitation of motion.  The 
VA examinations in December 2003 and April 2006 did not provide 
range of motion findings for the shoulder.  The 2008 VA 
examination noted forward flexion to 90 degrees, adduction to 90 
degrees, and internal and external rotation to 90 degrees, with 
pain noted at 90 degrees in each of those range of motion tests.  
The findings on passive range of motion reflect that the 
Veteran's range of motion was limited by pain.  On passive range 
of motion, forward flexion was limited to 45 degrees.  Abduction 
was limited to 50 degrees.  

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the Veteran's claim for an 
increased rating for arthritis of the left shoulder.   Diagnostic 
Code 5201 provides that a 30 percent rating is assignable for 
limitation of the minor arm to 25 degrees from the side.  The 
Board has considered the functional impairment associated with 
the Veteran's shoulder disability.   Even when functional 
impairment is taken into account, the Veteran's disability does 
not more nearly approximate the criteria for the next higher 
rating under Diagnostic Code 5201.  The VA examination indicated 
that, with passive range of motion, the Veteran had abduction 
that was limited to 50 degrees because of pain.  Based on these 
findings, the Board concludes that the Veteran's disability does 
not more nearly approximate limitation of motion to 25 degrees 
from the side.  Accordingly, a rating in excess of 20 percent is 
not warranted under Diagnostic  Code 5201.  The Board has 
considered the other applicable diagnostic codes pertaining to 
the shoulder and arm.  A higher rating is not warranted under 
Diagnostic Code 5200, as there is no evidence of ankylosis.  The 
record also does not show impairment of the humerus or impairment 
of the clavicle or scapula.  Accordingly, higher ratings are not 
assignable under Diagnostic Codes 5200, 5202 or 5203.  In 
reaching this decision, the Board has considered the benefit-of-
the-doubt doctrine. However, because there is not an approximate 
balance of positive and negative evidence of record, reasonable 
doubt may not be resolved in the Veteran's favor.  Rather, as 
there is a preponderance of the evidence against the Veteran's 
claims, the appeal must be denied.   

Sinusitis

An April 1989 rating decision granted service connection for 
sinusitis and granted a zero percent evaluation.  In October 
2003, the Veteran submitted a claim for an increased rating.  The 
Veteran alleged that his sinus disability had increased in 
severity.   A February 2004 rating decision increased the 
disability rating for sinusitis to 10 percent.  

Sinusitis is rated according to Diagnostic Code 6510.  The 
General Rating Formula for sinusitis applies to Diagnostic Codes 
6510 to 6514.  The General Rating Formula provides that a non-
compensable (0 percent) rating is assignable for sinusitis 
detected by x-ray only.  According to the General Rating Formula, 
a 10 percent rating is assignable with one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain and purulent discharge or crusting.  See 38 
C.F.R. § 4.97, General Rating Formula for Sinusitis (DC's 6510 
through 6514)(2009).    

Upon VA examination in December 2003, it was noted that sinusitis 
occurred three times per year, with each episode lasting for 
three weeks.  The Veteran was not incapacitated during these 
attacks.  The condition did not require antibiotics.  Sinusitis 
did not result in functional impairment or time lost from work.  

Outpatient treatment records from Wilford Hall reflect that the 
Veteran presented in June 2004 with complaints of congestion and 
purulent rhinorrhea.  Assessment was acute sinusitis.  The 
Veteran was given a two-week course of antibiotics.  

Treatment records from Wilford Hall Medical Center indicate that 
the Veteran was treated for sinus infection in May 2005.  
Antibiotic treatment was prescribed.  T

The Veteran underwent sinus surgery in October 2006.  

Records from Wilford Hall Medical Center indicate that antibiotic 
treatment for sinusitis was prescribed in December 2006 and 
February 2007.  
At an April 2006 VA examination, the Veteran reported that 
sinusitis occurred constantly.  The Veteran was not incapacitated 
during these episodes.  The examiner noted that the Veteran 
required antibiotic treatment.  

The Veteran had a VA examination in December 2008.  The VA 
examiner noted review of the claims file.  The Veteran reported 
that his treatments included flushing his left maxillary sinuses 
with normal saline solution twice a day.  The Veteran reported 
flare-ups of sinusitis several times a year, necessitating 
antibiotics, sometimes as much as 30 days at a time.  The Veteran 
denied any periods of incapacitation requiring bedrest.  The 
examiner noted that the Veteran had a frequent need for 
antibiotics, prescribed by Wilford Hall Medical Center.  

On physical examination, the examiner noted tenderness over the 
left maxillary sinus.  No purulent discharge or crusting was 
detected.  Diagnostic impression was chronic maxillary sinusitis.  

As noted above, in order to establish entitlement to a rating in 
excess of 10 percent, the record must show three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6510.  

The Board finds that the criteria for a rating in excess of 10 
percent were not met at any point prior to April 19, 2006.  The 
evidence prior to April 19, 2006 did not demonstrate that 
sinusitis was manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic treatment or 
by more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.   

The Board finds that application of staged ratings is warranted 
in this case, as an increase in the Veteran's disability was 
demonstrated upon VA examination on  April 19, 2006.  The April 
2006 VA examination did not specifically quantify episodes of 
sinusitis in terms of episodes per year; however, the examination 
report  characterized the Veteran's sinusitis as constant.  
Accordingly, a 30 percent rating is granted for sinusitis from 
April 19, 2006.  

The Board notes that the criteria for a 50 percent rating have 
not been met at any point in this appeal, as the record does not 
reflect chronic osteomyelitis following radical surgery or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  

Headaches

A March 1989 rating decision granted service connection for 
atypical headaches and assigned a zero percent evaluation.  The 
February 2004 rating decision continued the 0 percent evaluation.  
A February 2009 rating decision increased the evaluation of 
headaches to 10 percent disabling, based on the findings of the 
April 2006 VA examination.  

The Veteran's atypical headaches are rated by analogy to migraine 
headaches under Diagnostic Code 8100.  Diagnostic Code 8100 
provides that a 0 percent rating is assignable for less frequent 
attacks.  A 10 percent rating is warranted with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assignable with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  A maximum rating of  50 
percent is assignable with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).  

The rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

Treatment records from Wilford Hall and Brooke Army Medical 
Center reflect diagnoses of headaches; however the records do not 
describe the frequency of the Veteran's headaches.   

A report of a December 2003 VA examination noted a history of 
atypical headaches, vascular type, since 1979.  The Veteran 
denied frequent headaches.  The examination report did not 
specifically address the frequency of the Veteran's headaches.

At an April 2006 VA examination, the Veteran reported recurring 
headaches.   The Veteran reported that he was able to go to work 
when headaches occurred but required medication.  

The Veteran had a VA examination in December 2008.  The 
examination report reflects that the Veteran reported a history 
of headaches since 1976 or 1977.  The headaches were in the left 
temple or left side of the head and occurred about once a week.  

The Veteran reported that the headaches had progressed and 
occurred on an almost daily basis, lasting from one to three days 
at a time.  He denied any aura.  He reported dizziness and nausea 
associated with his headaches.  He denied any time lost from work 
due to headaches.  The Veteran reported that the headaches had 
gotten progressively worse over the years in the sense that they 
were more frequent as well as more painful.  The VA examiner 
diagnosed vascular headaches, severe.  

The evidence prior to December 3, 2008 establishes that the 
Veteran's headache disability was manifested by recurring 
headaches.  The evidence prior to December 2008 does not show 
that the Veteran's headache disability was manifested by 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  Accordingly, the Board 
concludes that a rating in excess of 10 percent was not warranted 
prior to December 3, 2008.  

The findings of the December 2008 examination reflect an 
increased in severity and frequency of the Veteran's headaches.  
At that time, the Veteran reported daily headaches that were 
accompanied by dizziness and nausea.  Given the increased 
frequency noted on VA examination in December 2008, the Board 
concludes that the criteria for a 30 percent rating were met as 
of December 3, 2008, the date of the VA examination.  A higher 
evaluation is not warranted at any time during the appeal period 
because the evidence does not show that the Veteran's headache 
disability resulted in very frequent completely prostrating and 
prolonged attacks, capable of severe economic inadaptability.

Extraschedular Considerations

In exceptional cases, including when a disability causes marked 
interference with employment or requires frequent periods of 
hospitalization, a higher evaluation may be available on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(2009).  The 
Veteran alleges that his service-connected disabilities render 
him unable to work. The Veteran has submitted a claim for a TDIUI 
to the RO.  Nonetheless, the record on appeal does not reflect 
that the Veteran's disability required frequent periods of 
hospitalization for the disabilities on appeal.  Nor are any 
findings present that are not reflected in the ratings assigned.  
Therefore, the Board finds no basis to refer this case for 
consideration of an extraschedular rating






ORDER

Prior to April 19, 2006, a 20 percent rating is granted for 
varicose veins of the left leg, subject to regulations governing 
the payment of monetary benefits.  

From April 19, 2006, a 60 percent rating is granted for varicose 
veins of the left leg, subject to regulations governing the 
payment of monetary benefits.  

A 30 percent rating is granted for nephrolithiasis, subject to 
regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for degenerative arthritis of 
the left shoulder is denied.  

Prior to April 19, 2006, a rating in excess of 10 percent for 
sinusitis and rhinitis is denied.  

From April 19, 2006, a 30 percent rating is granted for sinusitis 
and rhinitis, subject to regulations governing the payment of 
monetary benefits.

Prior to December 3, 2008, a rating in excess of 10 percent for 
atypical headaches is denied.  

A 30 percent rating is granted for atypical headaches, effective 
December 3, 2008, subject to regulations governing the payment of 
monetary benefits.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


